DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “water retaining ring” [claim 12] and “plurality of water retaining pieces” [claim 13] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure equalizer” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18,
Claim limitation “pressure equalizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 18 recites “wherein the spraying system further comprises a pressure equalizer having a water inlet and a plurality of water outlets, the water inlet of the pressure equalizer communicates with the water outlet of the circulating pump, and each of the water outlets of the pressure equalizer communicates with one of the water spraying pipes respectively”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claim 18) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches:
since the pressure equalizer is a component well known to those skilled in the art, no further description will be given herein.” [¶0039]
The written description of the specification asserts that the pressure equalizer is a component well known to those skilled in the art, however no structure is described to achieve the function of equalizing pressure, which can be achieved in a variety of ways using a variety of different structures.  Upon review of the drawings, Figures 2-4 illustrate the “pressure equalizer”, denoted by reference label (10), as merely a box-shaped container, however none of the components or associated structures are shown.  Therefore, upon review of the disclosure in its entirety, with regard to said “pressure equalizer” (as defined by claim 18) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 19,
 sealing window gasket is provided with a groove on the sealing window gasket, and a water outlet end of each of the water spraying pipes is disposed in the groove” which renders the claim indefinite.  Firstly, line 5 should be amended to instead recite “and/or the sealing window gasket” to provide proper antecedent basis for said claim limitation.  Secondly, there is insufficient antecedent basis for limitation “the water spraying pipes”; it is noted that claim 19 does not properly depend from, and therefore does not include all limitations of, independent claim 11.
	Lines 7-8 recite “and/or the sealing window gasket is provided with the water spraying pipes according to claim 11” which renders the claim indefinite.  Independent claim 11 defines a spraying system comprising a circulating pump, a water retaining structure, and a plurality of spraying pipes.  Since claim 19 does not incorporate all features of the spraying system defined by independent claim 11, it is unclear how the sealing window gasket is provided with “the water spraying pipes according to claim 11”.  The scope of the claim is unascertainable and therefore deemed indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136154 to Ushijima et al. (hereafter “Ushijima”, Machine Translation provided for citation).
Regarding claim 11,
Ushijima discloses a spraying system of a drum washing machine (100), the drum washing machine comprising a box (110), an outer cylinder (220) and an inner cylinder (210) disposed in sequence from outside to inside, and a sealing window gasket (130) being disposed between the box and the outer cylinder [see Fig. 1; pg. 5]; 
the spraying system comprising a circulating pump (160), a water retaining structure (154A-C) and a plurality of water spraying pipes (152) [see Fig. 1-4; pg. 5]; 
a water inlet of the circulating pump (160) opens into the outer cylinder (220), and a water outlet of the circulating pump communicates with the plurality of water spraying pipes respectively for pumping washing water in the outer cylinder to the plurality of water spraying pipes [see Fig. 2; pg. 6]; 
each of the plurality of water spraying pipes (152) is disposed on the sealing window gasket (130); and 
the water retaining structure (154A-C) is disposed on an inner side of the sealing window gasket, and the water retaining structure is configured to be able to scatter washing water sprayed from each of the water spraying pipes and reflect the washing water into the inner cylinder [see Fig. 3-4; pg. 5].  
Regarding claim 13,
Ushijima discloses the spraying system according to claim 11, wherein the water retaining structure comprises a plurality of water retaining pieces (154A-C) disposed at 
Regarding claim 15,
Ushijima discloses the spraying system according to claim 11, wherein a groove (153) is provided on the sealing window gasket, and a water outlet end of each of the water spraying pipes is disposed in the groove (at 153A-C) [see Fig. 3-4; pg. 5].  
Regarding claim 16,
Ushijima discloses the spraying system according to claim 15,
wherein the groove is provided in plural, and each of the grooves (153A-C) corresponds to one of the water spraying pipes [see Fig. 3-4; pg. 5].
Regarding claim 18,
Ushijima discloses the spraying system according to claim 11, wherein the spraying system further comprises a pressure equalizer (150) having a water inlet (at 151) and a plurality of water outlets (at each water spraying pipe 152), the water inlet of the pressure equalizer communicates with the water outlet of the circulating pump, and each of the water outlets of the pressure equalizer communicates with one of the water spraying pipes respectively [see Fig. 3; pg. 5].  
Regarding claim 19,
Ushijima discloses a sealing window gasket (130) of a drum washing machine (100), wherein a sealing window gasket is provided with a water retaining structure (154A-C) disposed on an inner side of the sealing window gasket, and the water retaining structure is configured to be able to scatter washing water sprayed from water the sealing window gasket is provided with a groove on the sealing window gasket, and a water outlet end of each of the water spraying pipes is disposed in the groove; and/or the sealing window gasket is provided with the water spraying pipes (152) according to claim 11 [see Fig. 3-4; pg. 5].  
Regarding claim 20,
Ushijima discloses a drum washing machine (100), comprising the spraying system according to claim 11 [Fig. 1; pg. 5].  

Claims 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0095030 to Kang (hereafter “Kang”).
Regarding claim 11,
Kang discloses a spraying system of a drum washing machine, the drum washing machine comprising a box (5), an outer cylinder (3) and an inner cylinder disposed (9) in sequence from outside to inside, and a sealing window gasket (2) being disposed between the box and the outer cylinder [see Fig. 1; ¶0030]; 
the spraying system comprising a circulating pump (51), a water retaining structure (at 2a) and a plurality of water spraying pipes (85, at top and bottom of gasket 2: see Fig. 1) [Fig. 1, 5; ¶0044, ¶0048, ¶0053]; 
a water inlet (at 52) of the circulating pump opens into the outer cylinder (3), and a water outlet (at 53) of the circulating pump communicates with the plurality of water spraying pipes (85, at top and bottom of gasket 2: see Fig. 1) respectively for pumping 
each of the plurality of water spraying pipes (85) is disposed on the sealing window gasket (2) [see Fig. 1, 5; ¶0053]; and 
the water retaining structure (at 2a) is disposed on an inner side of the sealing window gasket, and the water retaining structure is configured to be able to scatter washing water sprayed from each of the water spraying pipes and reflect the washing water into the inner cylinder [see Fig. 5; ¶0053-¶0055].  
Regarding claim 12,
Kang discloses the spraying system of the drum washing machine according to claim 11, wherein the water retaining structure comprises a water retaining ring (at 2a) fixed to or formed on the sealing window gasket [see Fig. 1, 5; ¶0048-¶0050].  
Regarding claim 14,
Kang discloses the spraying system of the drum washing machine according to claim 12, wherein the water retaining structure (at 2a) is inclined toward one side of the outer cylinder [see Fig. 5; ¶0050].  
Regarding claim 15,
Kang discloses the spraying system of the drum washing machine according to claim 11, wherein a groove (2a) is provided on the sealing window gasket, and a water outlet end of each of the water spraying pipes (85) is disposed in the groove [see Fig. 5; ¶0055].  
Regarding claim 16,

Regarding claim 17,
Kang discloses the spraying system of the drum washing machine according to claim 11, wherein the plurality of water spraying pipes (85) are disposed at equal intervals in a circumferential direction of the sealing window gasket (i.e. diametrically opposed at top and bottom of 2) [see Fig. 1; ¶0044].  
Regarding claim 18,
Kang discloses the spraying system of the drum washing machine according to claim 11, wherein the spraying system further comprises a pressure equalizer (83) having a water inlet and a plurality of water outlets, the water inlet of the pressure equalizer communicates with the water outlet of the circulating pump (51), and each of the water outlets of the pressure equalizer communicates with one of the water spraying pipes respectively [see Fig. 1-2; ¶0048].  
Regarding claim 19,
Kang discloses a sealing window gasket (2) of a drum washing machine, wherein a sealing window gasket is provided with a water retaining structure (at 2a) disposed on an inner side of the sealing window gasket, and the water retaining structure is configured to be able to scatter washing water sprayed from water spraying pipes and reflect the washing water into the inner cylinder; and/or sealing window gasket is provided with a groove (2a) on the sealing window gasket, and a water outlet end of each of the water spraying pipes (85) is disposed in the groove; and/or the sealing 
Regarding claim 20,
Kang discloses a drum washing machine, comprising the spraying system according to claim 11 [see Fig. 1; ¶0030].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711